Citation Nr: 0527513	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-35 361	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for tinnitus, including 
as secondary to the service-connected residuals of a 
laceration of the left eyebrow.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1957 to April 
1960.   

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2002 and September 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.  The September 2002 
rating decision denied the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine.  And the more recent September 2004 rating 
decision denied his claim of entitlement to 
service connection for tinnitus.

Note also that, in his November 2003 substantive appeal (VA 
Form 9), appealing his claim for service connection of his 
degenerative joint disease of the lumbar spine, the veteran 
requested a Board hearing at the RO.  But he later contacted 
the RO, in July 2005, indicating that he no longer wanted a 
hearing before the Board.  And there are no other outstanding 
hearing requests of record, so his request for a hearing is 
withdrawn.  See 38 C.F.R. § 20.704(e) (2004).

FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed degenerative joint disease 
of the lumbar spine while in the military or within one year 
of his discharge, or that the condition is otherwise 
attributable to his service - including any benign trauma.

3.  There also is no persuasive medical evidence of record 
indicating the veteran's tinnitus is causally or 
etiologically related to his service in the military, 
including to his already service-connected laceration of the 
left eyebrow.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the lumbar 
spine was not incurred or aggravated during his active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2004).

2.  The veteran's tinnitus was not incurred or aggravated 
during service and is not proximately due to or the result of 
his service-connected laceration of the left eyebrow.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In this case, the January 2002 and December 2003 letters 
apprising the veteran of the provisions of the VCAA were sent 
prior to initially adjudicating his claims for degenerative 
joint disease of the lumbar spine and tinnitus.  So there was 
due process compliance with the holding and mandated sequence 
of events specified in a recent precedent decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Togus, and the RO did just that.  
So he already has been fully apprised of this law and given 
more than ample opportunity to identify and/or submit 
additional supporting evidence in response.  Consequently, 
there is no problem insofar as the timing of the VCAA notice.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992).

As for content, VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini II, 18 Vet. App. 
at 120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The January 2002 and December 2003 VCAA letters apprised the 
veteran of the evidence needed to support his claims that was 
not on record at the time the letters were issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  So the letters 
satisfied the first three notice requirements outlined in 
38 C.F.R. § 3.159(b)(1) and Pelegrini II, but they did not 
include the specific language of the "fourth element" 
mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records.  In addition, the RO afforded him several 
VA examinations and a hearing to provide oral testimony 
in support of his claims.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the veteran's claims.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions including degenerative joint disease (DJD), i.e., 
arthritis are chronic, per se, and therefore will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's March 1957 Report of Medical Examination, for 
enlistment in the military, indicates that clinical 
evaluations of his internal and external ear canals and his 
ear drums were normal, as were clinical evaluations of his 
spine and musculoskeletal system.  He began serving on active 
duty in April 1957.

The veteran's service medical records (SMRs) show that he was 
treated for low back pain in February 1958, from driving an 
airplane tug.

In November 1959, the veteran was injured by a cable and 
sustained a laceration near his left eye (the residuals of 
which are now service connected).

The veteran's April 1959 and March 1960 Reports of Medical 
Examination, the latter for separation from service, indicate 
that clinical evaluations of his internal and external ear 
canals and his ear drums were normal.  The same was true of 
the clinical evaluations of his spine and musculoskeletal 
system.  His military service ended in April 1960.

A December 1991 medical record from R. L. Needleman, M.D., 
states the veteran had bilateral foot pain due to plantar 
fasciitis, nerve irritation, and pain and discomfort of the 
first metatarsal joint, with some great toe pain and 
dorsomedial numbness of the left foot, perhaps due to his 
back disorder.  Dr. Needleman noted that the veteran's foot 
pain was persistent due to his obesity.



Private medical records from M. Totta, M.D., indicate that, 
in June 1995, the veteran reported that he worked as a truck 
driver.  He also reported that, in 1980, he was in an 
accident, wherein he slipped and fell off a tank.  According 
to him, he banged his heels hard and hit his sacral or coccyx 
region on the fuel tank, causing significant spinal pain.  He 
also reported a history of treatment for a neck disorder and 
lower back pain since that accident.  He complained of a more 
recent neck injury.  The impression, following a physical 
examination, was cervical degenerative disc disease and 
chronic myofascial pain.  Dr. Totta noted that the veteran 
had a loss of range of motion in his lumbar region.  He also 
noted that the veteran had a long history of progressive 
spinal degenerative changes with multiple previous traumas, 
and that it was "not possible to clearly define a 
single incident that [was] completely responsible for all of 
his complaints."

A March 1996 record from Dr. Totta notes that the veteran 
related a history of low back problems dating back to the 
late 1970s.  Dr. Totta reiterated the veteran had 
degenerative disc disease with some lumbar radiculitis and 
opined that "his low back and neck pain [were] related to 
chronic accidents and degenerative change[s] as a result of 
remote injury."  Dr. Totta concluded the veteran's low back 
problems developed after his neck problems, "in concert with 
his foot abnormalities."

Private medical records from the office of L. Stillson, D.O., 
show that, in June 2000, the veteran complained of 
increasingly severe back pain, including an episode that 
prohibited him from being able to lift his left leg.  He 
reported that his last MRI was in 1995.  Following a physical 
examination, the assessment was chronic low back pain 
requiring narcotic pain control.

An August 2000 VA treatment note states the veteran reported 
a history of a 
work-related back injury in 1980, when he fell off a tank and 
landed on his tailbone.  He said that he had experienced 
intermittent left leg pain and loss of sensation since.  He 
also related that he was diagnosed with degenerative 
arthritis of the cervical spine and nerve damage.

An August 2001 MRI report from Spectrum Medical Group shows 
the veteran had mild degenerative joint and disc changes in 
his lumbar spine, with small bulges, and mild narrowing of 
the canal at L4-5, without frank stenosis.  There was also a 
right paracentral bulge at L5-S1 approaching the right S1 
nerve root.

The veteran was afforded a VA spine examination in August 
2002.  According to the report, the examiner reviewed the 
veteran's claims folder, including his service medical 
records.  The veteran complained of chronic low back pain 
with occasional radiation into his left lower extremity, 
particularly upon weight-bearing, prolonged standing, or 
abnormal bending.  He related that he retired as a truck 
driver in April 2002 due to his ongoing orthopedic and 
medical problems.  Following a physical examination, the 
assessment was degenerative joint and disc disease of the 
lumbar spine.  The VA examiner concluded that, 
"[w]ithout evidence of ongoing low back problems while in 
the military and with further evidence of an occupational 
injury in 1980," he was "unable to relate [the veteran's] 
present problem with any military activities."

Correspondence from the Workers Compensation Board, received 
in April 2003, shows the veteran filed claims for an injury 
of multiple body parts in January 1985 and a back injury in 
September 1997.  He also filed a claim for an injury of 
unknown location in March 1995 and multiple claims related to 
an ankle injury in November 1980.  A May 2003 follow-up note 
indicates that the Workers Compensation Board did not have 
the medical reports for these claims.

In June 2004, as previously mentioned, the veteran testified 
before the RO regarding his claim for service connection for 
degenerative joint disease of the lumbar spine.  He said he 
initially injured his back during service when he slipped and 
fell from a hauling tug he was on and landed "butt first on 
the pavement."  He also said he went to the dispensary for 
treatment and was told it was a muscle strain.  He further 
testified that he also slipped on some ice and hurt his back 
during service, but that he was not put on light duty due to 
either of these episodes.  He went on to state that, since 
service, he had worked as a truck driver, and that, in that 
capacity, he had reinjured his back several times due to 
strains and falls.  He also said that, after service, he 
injured his back when he fell from a fuel tank.

The veteran was afforded a VA audiological examination in 
August 2004.  According to the report, his claims file was 
reviewed.  He complained of decreased hearing for over 30 
years and constant, bilateral, tinnitus for over 30 years.  
Following an audiological evaluation, the diagnosis was 
moderately-severe to severe sensorineural hearing loss in 
both ears and constant, bilateral tinnitus.  The VA examiner 
concluded that it was "less likely [than] not that the 
[veteran's] tinnitus symptoms [were] related to his military 
noise exposure, given his hearing sensitivity was [within 
normal limits] in both ears at time of separation."

A September 2004 VA medical opinion by an ear, nose, and 
throat (ENT) specialist indicates the veteran's claims file 
was reviewed, including service medical records and post-
service medical records.  The VA physician stated that the 
veteran made no complaints regarding his ears or hearing 
during his service, but acknowledged that his August 2004 
audiogram showed bilateral symmetrical descending 
sensorineural hearing loss.  The VA physician concluded the 
veteran had progressive high frequency hearing loss 
associated with age and a history of noise trauma, and that, 
while he had no knowledge as to the veteran's occupational 
exposure since his service, "40 years of noise exposure 
would certainly contribute to a hearing loss . . . ."   The 
VA physician also concluded that, during the veteran's 
service, he did not have extensive noise trauma while working 
as a truck driver, and that he did not have hearing loss 
"consistent with one episode of trauma."  The VA physician 
noted that tinnitus was a subjective finding, and that the 
veteran's hearing loss and tinnitus were unrelated to his eye 
laceration in 1959.

A November 2004 letter from Dr. Totta indicates the veteran 
told him during an October 2004 telephone call that he began 
experiencing problems with his back after a fall while in the 
military, and that he claimed his symptoms never resolved 
after that incident.  Dr. Totta noted that, considering the 
degenerative findings of the veteran's low back, "it [was] 
certainly possible that even a relatively benign 


trauma could have triggered symptoms as far back as 1958," 
which "may have 
never resolved completely . . . ."  Dr. Totta also noted 
that there was "nothing about [the veteran's] condition that 
absolutely define[d] a significant causation in association 
with any relatively mild fall in 1958" and that his "link" 
was based on the veteran's "report about the temporal 
relationship of the onset of symptoms with the event in 
question." 

A January 2005 addendum to the September 2004 VA medical 
opinion by the ENT specialist indicates the veteran's hearing 
loss had its onset during 1957 to 1960, but that his tinnitus 
was not included.

A February 2005 addendum by the ENT specialist clarified his 
opinion again.  He noted that the veteran's tinnitus could 
have started during his service, as it was possible that he 
had some noise exposure during his service, but that his 
tinnitus was related to age, presbycusis, and prolonged noise 
exposure over the past 30 years.

Yet again in March 2005, this ENT specialist provided further 
clarification of his opinion.  He concluded that it was less 
likely than not the veteran's tinnitus arose during his 
service.  The VA ENT specialist further noted that any 
possibility of tinnitus arising at that time was basically 
insignificant with regard to the veteran's current 
complaints.

There is no persuasive medical nexus evidence of record 
indicating the veteran's degenerative joint disease of the 
lumbar spine was incurred during or as a result of his 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  While the Board 
realizes he was treated for low back pain during service, in 
February 1958, the medical evidence of record clearly 
indicates that his pain completely resolved prior to his 
discharge from the military.  So his pain in service was 
merely acute and transitory, as he had no further complaints 
regarding his low back for the remainder of his service.  
See 38 C.F.R. § 3.303(b) (isolated findings are insufficient 
to establish chronicity).


Likewise, his examination reports, including the one for his 
separation examination, were entirely negative for evidence 
of a chronic low back disorder as a residual of the earlier 
injury in service.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").   There also is no 
objective medical evidence of continuity of symptomatology 
during the years following his discharge from service and the 
initial diagnoses of degenerative arthritis and disc disease 
in his low back.  The degenerative joint disease in his 
lumbar spine (i.e., the arthritis) was not manifested or 
diagnosed within the 
one-year presumptive period following his discharge from 
service or even for many ensuing years.  Rather, records show 
he was not initially diagnosed with a lumbar spine disorder 
until 1980, some 20 years after his service in the military 
had ended.  And, at that time, he was treated for a civilian 
work-related injury to his low back.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  More importantly, the 
August 2002 VA examiner found that there is no relationship 
between the veteran's degenerative joint disease of the 
lumbar spine and his military service - as his low back 
problems, instead, were more likely related to his 1980 
civilian work injury.  

Furthermore, while the Board acknowledges Dr. Totta's opinion 
that a benign trauma (such as the one in service) could have 
triggered symptoms related to the degenerative changes in the 
veteran's low back, Dr. Totta's opinion is, as he admitted, 
flawed, since he based his conclusory generalization on the 
veteran's own unsubstantiated assertions and history.  Dr. 
Totta, himself, acknowledged that he did not review any 
medical records and relied solely on the history and 
information as recounted by the veteran during a phone call.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence to 
establish entitlement to service connection).

Consequently, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed 
degenerative joint disease of the lumbar spine during 
service, within one year of his discharge, or that the 
condition is otherwise attributable to his military service 
- including the injury in question.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .).

Service connection also is not warranted for tinnitus.  The 
veteran's service medical records are entirely unremarkable 
for any complaints, treatment, or diagnosis of this 
subjective condition.  He did not report any tinnitus-related 
symptoms whatsoever while in service and there also were no 
objective clinical findings suggesting he had tinnitus.  The 
report of the physical examination he underwent for 
separation from the military indicates he had unremarkable 
evaluations of his ears.  Of equal or even greater 
significance, his tinnitus was not manifested or diagnosed 
for many ensuing years.  And there is no persuasive evidence 
of continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis of 
this condition, as records show he did not initially receive 
a diagnosis of tinnitus until his August 2004 VA examination.  
During that evaluation, he reported a 
30-year history of the condition - which, if accepted as 
true, means since about 1974.  And this, in turn, would still 
be some 14 years after his service in the military had ended 
in 1960.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology after service).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
The VA ENT specialist's September 2004 opinion definitively 
ruled out any potential cause-and-effect relationship between 
the veteran's laceration of the left eyebrow in service - 
and even his service-connected residuals thereof - and his 
tinnitus at issue.  In particular, the September 2004 
VA examiner found there was no evidence that the veteran's 
tinnitus was in any way related to any head trauma associated 
with his laceration of the left eyebrow.  
Moreover, both the August 2004 VA examiner and the VA ENT 
specialist definitively concluded there was no association 
between the veteran's tinnitus and any noise exposure he may 
have had during his military service.  The VA examiner and 
ENT specialist not only considered the veteran's assertions 
and history, but the VA examiner undertook a comprehensive 
examination of the veteran and both undertook a review of the 
entire evidentiary record.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

So the only evidence suggesting the veteran's tinnitus is in 
any way related to his service in the military comes from him 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.
 



ORDER


Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


